Name: Commission Regulation (EC) No 1314/98 of 25 June 1998 on import licences for milk and milk products originating in the African, Caribbean and Pacific States (ACP States) or in the overseas countries and territories (OCT)
 Type: Regulation
 Subject Matter: processed agricultural produce;  executive power and public service;  tariff policy;  economic geography
 Date Published: nan

 EN Official Journal of the European Communities26. 6. 98 L 183/11 COMMISSION REGULATION (EC) No 1314/98 of 25 June 1998 on import licences for milk and milk products originating in the African, Carib- bean and Pacific States (ACP States) or in the overseas countries and territories (OCT) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 715/90 of 5 March 1990 on the arrangements applicable to agricul- tural products and certain goods resulting from the processing of agricultural goods originating in the ACP States or in the overseas countries and territories (OCT) (1), as last amended by Regulation (EC) No 619/96 (2), and in particular Article 27 thereof, Whereas Article 4 (4) of Commission Regulation (EEC) No 1150/90 (3), as last amended by Regulation (EC) No 1246/97 (4), provides that if the total quantity for which applications have been submitted is less than that avail- able the Commission is to calculate the quantity remaining, which is to be added to that available for the following half year; whereas under these circumstances the quantity available for the second half of 1998 of the products referred to in Article 7 of Regulation (EEC) No 715/90 should be determined, HAS ADOPTED THIS REGULATION: Article 1 Further licence applications may be lodged during the first 10 days of July 1998 for the following quantities: Ã¯ £ § 500 tonnes of products falling within CN code 0402, Ã¯ £ § 500 tonnes of products falling within CN code 0406. Article 2 This Regulation shall enter into force on 26 June 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 June 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 84, 30. 3. 1990, p. 85. (2) OJ L 89, 10. 4. 1996, p. 1. (3) OJ L 114, 5. 5. 1990, p. 21. (4) OJ L 173, 1. 7. 1997, p. 84.